DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed November 1, 2021 are acknowledged.
Examiner acknowledges amended claim 1.
Examiner acknowledges cancelled claim 5.
Examiner acknowledges newly added claims 12-17.
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Ashibe et al., DE102014000153 is overcome by Applicant’s amendment.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because it is unclear if the stitch thread is different from the unidirectional reinforcement thread when the unidirectional reinforcement thread comprises a thermoplastic material and a reinforcement material OR if the stitch thread is different from the thermoplastic material in the unidirectional reinforcement when the stitch thread is a thermoplastic material OR if the stitch thread is different from the reinforcement material in the unidirectional reinforcement when the stitch material is a reinforcement material.  For purposes of examination, Examiner is interpreting the claim to refer to the stitch thread being different from the unidirectional reinforcement thread when the unidirectional reinforcement thread comprises a thermoplastic material and a reinforcement material.  Claims 2-4 and 6-16 are rendered indefinite as they are dependent upon indefinite claim 1.
	Claim 17 is rendered indefinite because it is unclear if the reinforcement material is a material different from that of the at least one stitch thread and the at least one unidirectional reinforcement thread. Claim 1 recites that at least one stitch thread comprising a material, a nature of the material being different than that of a material comprised in at least one unidirectional reinforcement thread, at least one of said materials being thermoplastic and having a melting point lower than the melting point of at least one other material, referred to as reinforcement material. The phrase of at least one other material, referred to as reinforcement material renders the claim indefinite as it is unclear if the at least one other material is a material different from that of the at least one stitch thread and the at least one unidirectional reinforcement thread. It is unclear if the at least one other material, referred to as reinforcement material is a material that is in addition to the at least one stitch thread and the at least one unidirectional reinforcement thread. For purposes of examination, Examiner is interpreting the claim to refer to the at least one other material, referred to as reinforcement material is another material of the at least one stitch thread.


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant has changed the scope of claim 1 with the introduction of the limitation the material of the at least one stitch thread comprising the thermoplastic material or the reinforcement material. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786